DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on 07/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,444,474 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The amendment to Claims 1, 3, 10, and 20, and the cancelation of Claims 2 and 11, filed 07/21/2022, are acknowledged and accepted.

Response to Arguments
Applicant’s arguments, see Page 14 of 17 through 17 of 17, filed 07/21/2022, with respect to Claims 1-25 have been fully considered and are persuasive.  The 35 USC § 112(a) and 35 USC § 112(b) of Claims 1-25, the Double Patenting of Claims 1, 3, and 5-9, and the 35 USC § 103 of Claims 10 and 19 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-10 and 12-25 are allowed.
The reasons for the allowable subject matter are set forth in the prior Office Action filed 05/24/2022 and Applicant's Remarks (page 14 of 17, third paragraph and fourth paragraph), filed 07/21/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        July 29, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872